DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 11/08/21.  Claims 1-12 and 14-16 are still pending and have been considered below.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 112
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim rejection(s) have been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 6, 8, 11 and 14 recite the limitation "said content associated with said second attribute" throughout the claims.  There is insufficient antecedent basis for this limitation 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-9, 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakhrai et al. (2012/0144464) in view of Mizrah (2004/0119746).
Claim 1:  Fakhrai et al. discloses a method for creating a user login profile, comprising:
providing a client application executable by at least one processor configured to manage a graphical user interface of a user device [page 4, paragraph 0047] and actions associated with said creation of user login profile(prompts user to register) [page 8, paragraph 0086];
displaying a login user interface on said user device by said client application, wherein said login user interface comprises a plurality of fields to enter a username, one or more attributes with said username, and a password(username, required information for higher security levels, password) [figure 3];
receiving an input of said username from a user by said client application [page 8, paragraph 0086];
prompting said user to select one or more types of said attribute followed by an input of said one or more said attributes associated with said selection by said client application(displays supported or mandatory security levels/rules to user for customization and obtains any required information from user, such as secureID seed, voice file, location tag, etc.) [page 8, paragraphs 0087-0088];
receiving an input of said password from said user by said client application [page 8, paragraph 0086];
generating a user identity by combining said username, said selected attributes, and a system generated content by said client application(extended dynamic security file is created for each user which includes one or more pieces of the various information obtained during the user registration process) [page 5, paragraph 0062 | page 8, paragraph 0088];
creating said user login profile for said user, by said client application, using said generated user identity and said password(user uses username/password to login and complete the registration by providing information for the extended dynamic security file) [page 8, paragraph 0088]; and
saving said user login profile in a database along with the system generated content, by said client application [page 6, paragraph 0061];
but does not explicitly disclose that the plurality of fields further comprises fields to enter content associated with a first attribute and a second attribute selectable from a list of attributes, wherein said first attribute and said second attribute are associated with said username; prompting said user to select said first attribute from the list of attributes, followed by an input of said content associated with said first attribute; prompting said user to select said second attribute from said list of attributes, followed by an input of said content associated with said second attribute; and generating the user identity by further combing said content associated with said first attribute and said content associated with said second attribute.
Mizrah discloses a similar invention [page 3, paragraphs 0064-0065] and further discloses displaying a login user interface comprising a plurality of fields to enter content associated with a first attribute and a second attribute selectable from a list of attributes, wherein said first attribute and said second attribute are associated with a username(displays a plurality of fields, each field 2140 having a first window where the user enters alphanumeric characters and an associated second window where a user selects icon/background color, the icon/background color selectable from a menu 2180) [pages 5-6, paragraphs 0091 & 0092 & 0094 & 0095 | figures 4 & 5]; prompting said user to select said first attribute from the list of attributes, followed by an input of said content associated with said first attribute(user gets another graphical user interface for entry of full pattern, which is chosen by the user according to a cognitive function in the ordered set of data fields during account set up mode) [page 5, paragraph 0092 | page 8, paragraph 0144]; prompting said user to select said second attribute from said list of attributes, followed by an input of said content associated with said second attribute(full pattern comprises a plurality of fields; thus, each field would be chosen separately by the user) [page 5, paragraph 0092 | page 8, paragraph 0144]; and generating the user identity by further combing said content associated with said first attribute and said content associated with said second attribute(user’s permanent user name and full pattern are sent to server database and a new user account is activated) [page 8, paragraph 0144].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Fakhrai et al. with the additional features of Mizrah, in order to further strengthen the security of a user authentication process, as suggested by Mizrah [page 3, paragraphs 0062 & 0063].
Claim 2:  Fakhrai et al. and Mizrah disclose the method of claim 1, and Fakhrai et al. further discloses wherein said list of selectable attributes comprises date, day, current hour, current minute, location, math equation, word based on date, word based on time, word plus number based on date, word plus number based on time, and any combination thereof [page 5, paragraphs 0056-0057 | page 10, paragraphs 0106 & 0110] [Mizrah: page 6, paragraphs 0098 & 0115 | page 7, paragraphs 0120 & 0129].
Claim 3:  Fakhrai et al. discloses a method for user login authentication, comprising:
providing a client application executable by at least one processor configured to manage a graphical user interface of a user device [page 4, paragraph 0047] and actions associated with said user login authentication [page 8, paragraphs 0092 & 0094];
performing said user login authentication, comprising:
displaying a login user interface on said user device by said client application, wherein said login user interface comprises a plurality of fields to enter a username, one or more attributes associated with said username, and a password [figure 3];
receiving an input of said username from a user by said client application [page 8, paragraph 0094];
prompting said user to select one or more types of said attribute followed by an input of said one or more attributes associated with said selection by said client application [page 9, paragraph 0096];
receiving an input of said password from said user by said client application [page 8, paragraph 0094];
generating a user identity by combining said username, said selected attributes, and a system generated content saved earlier during creating of a user login profile, by said client (logs user in using simple login and then receives user selection of a security level and any additional needed information) [page 8, paragraph 0094 | page 9, paragraph 0096];
comparing said generated user identity and said password with corresponding entries created and saved earlier in said user login profile, by said client application(the user is authenticated if received information is correct when compared to stored information) [page 5, paragraph 0062 | page 8, paragraph 0088 | page 9, paragraphs 0096 & 0101];
but does not explicitly disclose that the plurality of fields further comprises fields to enter content associated with a first attribute and a second attribute selectable from a list of attributes, wherein said first attribute and said second attribute are associated with said username; prompting said user to select said first attribute from the list of attributes, followed by an input of said content associated with said first attribute; prompting said user to select said second attribute from said list of attributes, followed by an input of said content associated with said second attribute; and generating the user identity by further combing said content associated with said first attribute and said content associated with said second attribute.
However, Mizrah discloses a similar invention [page 3, paragraphs 0064-0065] and further discloses displaying a login user interface comprising a plurality of fields to enter content associated with a first attribute and a second attribute selectable from a list of attributes, wherein said first attribute and said second attribute are associated with a username [pages 5-6, paragraphs 0091 & 0092 & 0094 & 0095 | figures 4 & 5]; prompting said user to select said first attribute from the list of attributes, followed by an input of said content associated with said first attribute [page 5, paragraph 0092 | page 8, paragraph 0144]; prompting said user to select said second attribute from said list of attributes, followed by an input of said content associated with said second attribute [page 5, paragraph 0092 | page 8, paragraph 0144]; and generating the user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Fakhrai et al. with the additional features of Mizrah, in order to further strengthen the security of a user authentication process, as suggested by Mizrah [page 3, paragraphs 0062 & 0063].
Claim 4:  Fakhrai et al. and Mizrah disclose the method of claim 3, and Fakhrai et al. further discloses wherein said list of attributes comprises date, day, current hour, current minute, location, math equation, word based on date, word based on time, word plus number based on date, word plus number based on time, and any combination thereof [page 5, paragraphs 0056-0057 | page 10, paragraphs 0106 & 0110] [Mizrah: page 6, paragraphs 0098 & 0115 | page 7, paragraphs 0120 & 0129].
Claim 6:  Fakhrai et al. discloses a system for creating a user login profile, comprising:
at least one processor [page 10, paragraph 0117] configured to execute a client application to manage a graphical user interface of a user device [page 4, paragraph 0047] and actions associated with said creation of user login profile [page 8, paragraph 0086];
a non-transitory computer readable storage medium communicatively coupled to said at least one processor, said non-transitory computer readable storage medium configured to store said client application [page 11, paragraph 0125];
said client application, comprising:
a display module to display a login user interface on said user device, wherein said login user interface comprises a plurality of fields to enter a username, one or more attributes associated with said username, and a password [figure 3];

an attribute module to prompt said user to select one or more types of said attributes followed by an input of said one or more attributes associated with said selection [page 8, paragraphs 0087-0088];
said input module to receive an input of said password from said user [page 8, paragraph 0086];
a user identity module to generate a user identity by combining said username, said selected attributes, and a system generated attribute [page 5, paragraph 0062 | page 8, paragraph 0088];
a login profile generation module to create said user login profile for said user using said generated user identity and said password [page 8, paragraph 0088]; and
a database for saving said created user login profile along with the system generated attribute [page 6, paragraph 0061];
but does not explicitly disclose that the plurality of fields further comprises fields to enter content associated with a first attribute and a second attribute selectable from a list of attributes, wherein said first attribute and said second attribute are associated with said username; prompting said user to select said first attribute from the list of attributes, followed by an input of said content associated with said first attribute; prompting said user to select said second attribute from said list of attributes, followed by an input of said content associated with said second attribute; and generating the user identity by further combing said content associated with said first attribute and said content associated with said second attribute.
Mizrah discloses a similar invention [page 3, paragraphs 0064-0065] and further discloses displaying a login user interface comprising a plurality of fields to enter content associated with a first attribute and a second attribute selectable from a list of attributes, wherein said first attribute and said second attribute are associated with a username [pages 5-6, paragraphs 0091 & 0092 & 0094 & 0095 | figures 4 & 5]; prompting said user to select said first attribute from the list of attributes, followed by an input of said content associated with said first attribute [page 5, paragraph 0092 | page 8, paragraph 0144]; prompting said user to select said second attribute from said list of attributes, followed by an input of said content associated with said second attribute [page 5, paragraph 0092 | page 8, paragraph 0144]; and generating the user identity by further combing said content associated with said first attribute and said content associated with said second attribute [page 8, paragraph 0144].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Fakhrai et al. with the additional features of Mizrah, in order to further strengthen the security of a user authentication process, as suggested by Mizrah [page 3, paragraphs 0062 & 0063].
Claim 7:  Fakhrai et al. and Mizrah disclose the system of claim 6, and Fakhrai et al. further discloses wherein said list of attributes comprises date, day, current hour, current minute, location, math equation, word based on date, word based on time, word plus number based on date, word plus number based on time, and any combination thereof [page 5, paragraphs 0056-0057 | page 10, paragraphs 0106 & 0110] [Mizrah: page 6, paragraphs 0098 & 0115 | page 7, paragraphs 0120 & 0129].
Claim 8:  Fakhrai et al. discloses a system for user login authentication, comprising:

a non-transitory computer readable storage medium communicatively coupled to said at least one processor, said non-transitory computer readable storage medium configured to store said client application [page 11, paragraph 0125];
said client application, comprising:
a display module to display displaying a login user interface on said user device, wherein said login user interface comprises a plurality of fields to enter a username, one or more attributes associated with said username, and a password [figure 3];
an input module to receive an input of said username from a user [page 8, paragraph 0094];
an attribute module to prompt said user to select one or more types of said attributes followed by an input of said one or more attributes associated with said selection [page 9, paragraph 0096];
said input module to receive an input of said password from said user [page 8, paragraph 0094];
a user identity module to generate a user identity by combining said username, said selected attributes, and a system generated content saved earlier during creating of a user login profile [page 8, paragraph 0094 | page 9, paragraph 0096];
a login authentication module to authenticate said user by comparing said generated user identity and said password with corresponding entries created and saved earlier in said user login profile [page 5, paragraph 0062 | page 8, paragraph 0088 | page 9, paragraphs 0096 & 0101];

However, Mizrah discloses a similar invention [page 3, paragraphs 0064-0065] and further discloses displaying a login user interface comprising a plurality of fields to enter content associated with a first attribute and a second attribute selectable from a list of attributes, wherein said first attribute and said second attribute are associated with a username [pages 5-6, paragraphs 0091 & 0092 & 0094 & 0095 | figures 4 & 5]; prompting said user to select said first attribute from the list of attributes, followed by an input of said content associated with said first attribute [page 5, paragraph 0092 | page 8, paragraph 0144]; prompting said user to select said second attribute from said list of attributes, followed by an input of said content associated with said second attribute [page 5, paragraph 0092 | page 8, paragraph 0144]; and generating the user identity by further combing said content associated with said first attribute and said content associated with said second attribute [page 8, paragraph 0144].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Fakhrai et al. with the additional features of Mizrah, in order to further strengthen the security of a user authentication process, as suggested by Mizrah [page 3, paragraphs 0062 & 0063].
Claim 9:  Fakhrai et al. and Mizrah disclose the system of claim 8, and Fakhrai et al. further discloses wherein said list of attributes comprises date, day, current hour, current minute, location, math equation, word based on date, word based on time, word plus number based on date, word plus number based on time, and any combination thereof [page 5, paragraphs 0056-0057 | page 10, paragraphs 0106 & 0110] [Mizrah: page 6, paragraphs 0098 & 0115 | page 7, paragraphs 0120 & 0129].
Claim 11:  Fakhrai et al. discloses a computer program product comprising a non-transitory computer readable storage medium, said non-transitory computer readable storage medium storing computer program codes that comprise instructions executable by at least one processor for creating a user login profile, said computer program codes comprising:
a first computer program code for displaying a login user interface on said user device , wherein said login user interface comprises a plurality of fields to enter a username, one or more attributes associated with said username, and a password [figure 3];
a second computer program code for receiving an input of said username from a user [page 8, paragraph 0086];
a third computer program code for prompting said user to select one or more types of said attributes followed by an input of said one or more attributes associated with said selection [page 8, paragraphs 0087-0088];
a fourth computer program code for receiving an input of said password from said user [page 8, paragraph 0086];
a fifth computer program code for generating a user identity by combining said username, said selected attributes, and a system generated attribute [page 5, paragraph 0062 | page 8, paragraph 0088];

a seventh computer program code for saving said created user login profile in a database along with the system generated attribute [page 6, paragraph 0061];
but does not explicitly disclose that the plurality of fields further comprises fields to enter content associated with a first attribute and a second attribute selectable from a list of attributes, wherein said first attribute and said second attribute are associated with said username; prompting said user to select said first attribute from the list of attributes, followed by an input of said content associated with said first attribute; prompting said user to select said second attribute from said list of attributes, followed by an input of said content associated with said second attribute; and generating the user identity by further combing said content associated with said first attribute and said content associated with said second attribute.
However, Mizrah discloses a similar invention [page 3, paragraphs 0064-0065] and further discloses displaying a login user interface comprising a plurality of fields to enter content associated with a first attribute and a second attribute selectable from a list of attributes, wherein said first attribute and said second attribute are associated with a username [pages 5-6, paragraphs 0091 & 0092 & 0094 & 0095 | figures 4 & 5]; prompting said user to select said first attribute from the list of attributes, followed by an input of said content associated with said first attribute [page 5, paragraph 0092 | page 8, paragraph 0144]; prompting said user to select said second attribute from said list of attributes, followed by an input of said content associated with said second attribute [page 5, paragraph 0092 | page 8, paragraph 0144]; and generating the user identity by further combing said content associated with said first attribute and said content associated with said second attribute [page 8, paragraph 0144].
Fakhrai et al. with the additional features of Mizrah, in order to further strengthen the security of a user authentication process, as suggested by Mizrah [page 3, paragraphs 0062 & 0063].
Claim 12:  Fakhrai et al. and Mizrah disclose the computer program product of claim 11, and Fakhrai et al. further discloses wherein said list of attributes comprises date, day, current hour, current minute, location, math equation, word based on date, word based on time, word plus number based on date, word plus number based on time, and any combination thereof [page 5, paragraphs 0056-0057 | page 10, paragraphs 0106 & 0110] [Mizrah: page 6, paragraphs 0098 & 0115 | page 7, paragraphs 0120 & 0129].
Claim 14:  Fakhrai et al. discloses a computer program product comprising a non-transitory computer readable storage medium, said non-transitory computer readable storage medium storing computer program codes that comprise instructions executable by at least one processor for performing user login authentication, said computer program codes comprising:
a first computer program code for displaying a login user interface on said user device , wherein said login user interface comprises a plurality of fields to enter a username, one or more attributes associated with said username, and a password [figure 3];
a second computer program code for receiving an input of said username from a user [page 8, paragraph 0094];
a third computer program code for prompting said user to select one or more types of said attributes followed by an input of said one or more attributes associated with said selection [page 9, paragraph 0096];

a fifth computer program code for generating a user identity by combining said username, said selected attributes, and a system generated content saved earlier during creation of a user login profile [page 8, paragraph 0094 | page 9, paragraph 0096]; and
a sixth computer program code for authenticating said user by comparing said generated user identity and said password with corresponding entries created and saved earlier in said user login profile [page 5, paragraph 0062 | page 8, paragraph 0088 | page 9, paragraphs 0096 & 0101];
but does not explicitly disclose that the plurality of fields further comprises fields to enter content associated with a first attribute and a second attribute selectable from a list of attributes, wherein said first attribute and said second attribute are associated with said username; prompting said user to select said first attribute from the list of attributes, followed by an input of said content associated with said first attribute; prompting said user to select said second attribute from said list of attributes, followed by an input of said content associated with said second attribute; and generating the user identity by further combing said content associated with said first attribute and said content associated with said second attribute.
However, Mizrah discloses a similar invention [page 3, paragraphs 0064-0065] and further discloses displaying a login user interface comprising a plurality of fields to enter content associated with a first attribute and a second attribute selectable from a list of attributes, wherein said first attribute and said second attribute are associated with a username [pages 5-6, paragraphs 0091 & 0092 & 0094 & 0095 | figures 4 & 5]; prompting said user to select said first attribute from the list of attributes, followed by an input of said content associated with said first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Fakhrai et al. with the additional features of Mizrah, in order to further strengthen the security of a user authentication process, as suggested by Mizrah [page 3, paragraphs 0062 & 0063].
Claim 15:  Fakhrai et al. and Mizrah disclose the computer program product of claim 14, and Fakhrai et al. further discloses wherein said list of attributes comprises date, day, current hour, current minute, location, math equation, word based on date, word based on time, word plus number based on date, word plus number based on time, and any combination thereof [page 5, paragraphs 0056-0057 | page 10, paragraphs 0106 & 0110] [Mizrah: page 6, paragraphs 0098 & 0115 | page 7, paragraphs 0120 & 0129].
Claim(s) 5, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakhrai et al. (2012/0144464) in view of Mizrah (2004/0119746) and further in view of Downey et al. (2011/0239278).
Claim 5:  Fakhrai et al. and Mizrah disclose the method of claim 3, but do not explicitly disclose further comprising sending, by said client application, a onetime password to a registered device of said user when said user is unable to login after a predetermined number of login attempts to enable said user to re-create said user login profile.
Downey et al. discloses a similar invention [page 2, paragraph 0020] and further discloses further comprising sending, by said client application, a onetime password to a registered device of said user when said user is unable to login after a predetermined number of login attempts to enable said user to re-create said user login profile(exceeding failed login attempts threshold may trigger enhanced security features, such as sending a text messages containing and access code to user’s phone) [pages 3-4, paragraphs 0040 & 0047-0048].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Fakhrai et al. and Mizrah with the additional features of Downey et al., in order to provide additional security during account access verification without the drawbacks found in current systems, as suggested by Downey et al. [page 1, paragraphs 0006-0007].
Claim 10:  Fakhrai et al. and Mizrah disclose the system of claim 8, but do not explicitly disclose further comprising a short message service module to send a one-time password to a registered device of said user when said user is unable to login after a predetermined number of login attempts to enable said user to re-create said user login profile.
However, Downey et al. discloses a similar invention [page 2, paragraph 0020] and further discloses further comprising sending, by said client application, an onetime password to a registered device of said user when said user is unable to login after a predetermined number of login attempts to enable said user to re-create said user login profile [pages 3-4, paragraphs 0040 & 0047-0048].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Fakhrai et al. and Mizrah with the additional features of Downey et al., in order to provide additional security Downey et al. [page 1, paragraphs 0006-0007].
Claim 16:  Fakhrai et al. and Mizrah disclose the computer program product of claim 14, but do not explicitly disclose an eighth computer program code for sending a one-time password to a registered device of said user when said user is unable to login after a predetermined number of login attempts to enable said user to re-create said user login profile.
However, Downey et al. discloses a similar invention [page 2, paragraph 0020] and further discloses an eighth computer program code for sending a one-time password to a registered device of said user when said user is unable to login after a predetermined number of login attempts to enable said user to re-create said user login profile.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Fakhrai et al. and Mizrah with the additional features of Downey et al., in order to provide additional security during account access verification without the drawbacks found in current systems, as suggested by Downey et al. [page 1, paragraphs 0006-0007].

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/EDWARD ZEE/Primary Examiner, Art Unit 2435